It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is, reversed, on authority of Evans v. Tussing, 76 Ohio St., 618, affirming the judgment of the circuit court of Licking county, in the case of Tussing v. Evans, 7 C. C., N. S., 237, and Dunlap v. Robinson, Admr., 12 Ohio St., 530. And this court coming now to render the judgment that the court of appeals should have rendered in this action, it is hereby considered and adjudged that the judgment of the court of common pleas be, and the same is hereby, affirmed.

Judgment of the court of appeals reversed and that of the court of common pleas affirmed.

Nichols, C. J., Matthias, Donahue and Wanamaker, JJ., concur.